This is an appeal from an order of the trial court sustaining a plea of privilege by R. O. McCarroll to be sued in Dawson County, Texas. The litigation grows out of the following facts:
On March 9, 1937, in cause No. 6356, Velma Lakey sued her husband, P. B. Lakey, for divorce and custody of two minor children. One was then about ten months of age and the other 2 1/2 years of age. May 7, 1937, a decree of divorce was granted and the custody of the two minor children was awarded to said R. O. McCarroll, the father of Velma Lakey. Thereafter, the grandparents, with the minors and their mother, moved to Dawson County, where the grandparents still reside. The court's decree in said cause is in part as follows: "The court further finds that it would be to the best interest of the two minor children of plaintiff and defendant that the care and custody be awarded to R. O. McCarroll, the father of the plaintiff, until the further orders of this court, but that the defendant be permitted at all reasonable times to visit and see said children * *."
The instant suit (6479) was filed in same court October 25, 1937. It involves the issue of custody of said children under alleged conditions differing from those prevailing at the date (May 7, 1937) the custody of the children was awarded to said R. O. McCarroll, and seeks to have the court alter and change its original decree *Page 183 
awarding the care and custody of the children to McCarroll.
In response to defendant's plea of privilege the plaintiff by his controverting plea presents the contention that the trial court had jurisdiction to hear and determine the cause under Art. 4639a, R.S. 1925, as added by Acts 1935, c. 39, Vernon's Ann.Civ.St. art. 4639a, and alleges the facts generally which he contends invokes the application of said statute, praying that the plea of privilege be overruled, etc.
Since the plea of privilege was granted, the merits of the case on the facts were not reached, but said ruling of the trial court is challenged by several assignments of error. Article 4639a, sought to be invoked, became effective March 19, 1935, prior to the institution of the original divorce suit (March 9, 1937) or the decree therein (May 7, 1937).
If said article of the statute has no application to the facts of this case and the rights of the parties are to be adjudicated, under Art. 4639 only, and decisions construing the same, the judgment of the trial court should be sustained. Such conclusion would be clearly supported by such authorities as Keith v. Keith, Tex. Civ. App. 286 S.W. 534; O'Quinn v. O'Quinn, Tex. Civ. App. 57 S.W.2d 397; Black v. Black, Tex. Civ. App.2 S.W.2d 331, (by this court), and the numerous authorities cited in these opinions.
By such authorities we would say the law was then well established that either party to a divorce action might at any time after judgment awarding custody of the children became final, have the question of such custody reopened and readjudicated by filing an independent suit alleging a change in conditions demanding a modification or change of such award. It was equally well established that venue of such a suit would ordinarily be in the county of the residence of the defendant. In the Black case, supra, it was held by this court that statutes governing venue generally apply in an action for readjudication of the custody of children because of changed conditions arising since the original judgment awarding such custody in divorce action, notwithstanding the court in the original judgment undertook to retain exclusive jurisdiction to award the custody of the children. Other authorities to the same effect: Gazell v. Garcia, Tex. Civ. App. 187 S.W. 410; Finney v. Walker, Tex. Civ. App. 144 S.W. 679; Foster v. Foster, Tex. Civ. App.230 S.W. 1064; Pittman v. Byars, 51 Tex. Civ. App. 83, 112 S.W. 102.
This brings us to a consideration of the application of the provisions of Art. 4639a, supra, to the facts of this case. It reads as follows:
"Section 1. Each petition for divorce shall set out the name, age, sex and residence of each child under sixteen (16) years of age born of the marriage sought to be dissolved, if any such child or children there be; and if there be no such child or children, then the petition shall so state. No Court having jurisdiction of suits for divorce shall hear and determine any such suit for divorce unless such information is set out in such petition or in each cause of action for divorce. Upon the trial of any such cause, and in the event a divorce is granted by the Court, if there are such minor children, it shall be the duty of such trial Court to inquire into the surroundings and circumstances of each such child or children, and such Court shall have full power and authority to inquire into and ascertain the financial circumstances of the parents of such child or children, and of their ability to contribute to the support of same, and such Court shall make such orders regarding the custody andsupport of each such child or children, as is for the best interest of same; and said Court may by judgment, order either parent to make periodical payments for the benefit of such child or children, until same have reached the age of sixteen (16) years, or, said Court may enter a judgment in a fixed amount for support of such child or children, and such Court shall have full power and authority to enforce said judgments by Civil Contempt proceedings after ten (10) days notice to such parent of his or her failure or refusal to carry out the terms thereof, and for the purpose of ascertaining the ability of the parents of such child or children to contribute to the support of same, they may be compelled to testify fully in regard thereto, under penalty of contempt of Court, as in other cases. Said Court shall have power and authority to alter orchange such judgments, or suspend the same, as the facts andcircumstances and justice may require, upon notice to such parent asabove provided for, or with his or her consent.
"Sec. 1a. The person or persons to whom the payments above provided for are made under the judgment of the Court *Page 184 
shall file sworn monthly reports with the Clerk of the Court before which the cause is pending setting out an itemized statement of the expenditure of such sum or sums of money as may have been received showing in detail the manner in which such money has been spent. The report so filed shall be examined and approved or disapproved by the Judge before which saidcause is pending." (Italics ours).
The enacting clause of the above statute is very full and specific and so far as we can determine reflects clearly the subject matter embraced in the legislative act. This act is adequate and complete for the purposes intended and is available on short notice in the court familiar with the litigation when the welfare of the minor may need to be reconsidered under new and changed conditions.
The statute has been declared free from certain attacks on constitutional grounds. Ex parte Birkhead, 127 Tex. 556, 95 S.W.2d 953, 954. In that case, our Supreme Court, in an opinion by Judge Critz, held that the statute did not, in effect, create a "debt" within the meaning of the constitutional inhibition against imprisonment for debt, and in the general discussion of the statute the opinion used this language: "Since the statute does not create nor authorize the creation of a debt, it cannot be said to authorize imprisonment for debt. When we carefullyexamine this act, we find that the part thereof which authorizes thedistrict court to compel the spouses to contribute to the support oftheir children until such children reach the age of sixteen years doesnot even contemplate a final judgment. To the contrary, the statuteexpressly confers upon the district court the right to retainjurisdiction of such matter until the children reach the above-mentionedage. In this regard, the court is given the power and authority toalter, change, and suspend such orders as the facts and circumstances andjustice may require." (Italics ours)
We believe this interpretation of the statute material in the disposition of this case and that the statute is responsive to such authorities as Gazell v. Garcia, supra. It was contended in that case that the court which awarded the custody of a minor child in a divorce suit had a continuing jurisdiction of such minors as the wards of such court. In discussing that contention in light of the then existing statute, and the authorities, the court said [187 S.W. 412]:
"We can appreciate the force of the contention that, when the power is expressly vested in a court to change its decree from time to time, the necessary implication is that such decree shall be conclusive until changed in the tribunal which is given the power to change it. But we find no provision in our statute [which, of course, did not contain 4639a] authorizing the court to provide for the support of the children in the divorce decree, and no provision authorizing the court to modify or change its decree from time to time. Our Legislature did not see fit to give the district court such power, and the statute contemplates a judgment in the case which finally disposes of the custody of the children upon the facts before the court — a decree which is conclusive in that court or any other court with regard to the custody as long as the conditions remain unchanged. * * * The custody is conclusively adjudicated upon the facts then existing, and a new suit must be brought in that court or some other court of competent jurisdiction in order to change such custody. If it could be held that the court had a continuing jurisdiction, it seems to us it would necessarily follow that such court at a subsequent term could, without the conditions having changed, arbitrarily set aside its judgment and change the provision with respect to the custody of the children. * *
"We think, however, that if it can be deduced that the jurisdiction isa continuing one it might as well be admitted that it is exclusive, forsuch deduction would necessarily be based on the theory that the childbecame the ward of that court, and no other court should take away ordestroy such wardship. It has been stated by our courts that minors interested in a suit are the wards of the court, and undoubtedly they are to the extent that it becomes the duty of the court to protect and care for their interests in such suit, but not to the extent that a wardship over the persons of the minors continuous in its nature is created, even in a case involving the custody of the minors.
"The question in this case is one of great importance, and it would,perhaps, be better to vest the exclusive jurisdiction, with respect tocustody of minors, in the court which decrees the divorce; but we *Page 185 
believe that the Legislature has not so decreed, and we therefore hold that the trial court had jurisdiction to enter the judgment appealed from." (Italics ours.)
This language would seem to suggest the action taken by the Legislature in enacting Art. 4639a, supra, and to anticipate the construction given it by the Supreme Court in the Birkhead case. The opinion in the Birkhead case has this further significant language: "The statute here under consideration expressly only limits the jurisdiction of the court to the time when the children reach the age of sixteen years."
From what has been said and in view of the statute and the opinions construing the same, we conclude that in the matter of the custody of the children, once adjudicated in said district court, there was a continuingjurisdiction therein to readjudicate under proper circumstances and in a proper proceeding the issues thus once determined upon a different state of facts. Such judicial act would be in direct response to the statute which says: "Such court shall make such orders regarding the custody * * as is for the best interest" of the child or children. The function of the statute and the power of the particular court granting the divorce and decreeing the custody seem to be emphasized in the language of the statute, particularly the last sentence of section 1, viz., "Said Court shall have power and authority to alter or change such judgments, or suspend the same, as the facts and circumstances and justice may require, upon notice to such parent as above provided for, or with his or her consent."
Other authorities supporting in some measure the above conclusions are Smith v. Givens, Tex. Civ. App. 97 S.W.2d 532; Bowyer v. Bowyer, Tex. Civ. App. 80 S.W.2d 475, Id., 130 Tex. 257 109 S.W.2d 741; Townsend v. Townsend, Tex. Civ. App. 115 S.W.2d 769.
The reasons employed by this court in Fielder v. Parker, Tex. Civ. App.119 S.W.2d 1089, in reaching its final conclusions on the venue question in a suit to enjoin sale of land involved in receivership suit in a different county, supports our opinion herein. It was there held that a court charged with judicial knowledge of the fact that it had exclusive jurisdiction of a case can never be under a duty of transferring it to a court of another county which has no jurisdiction, and in such a case the court, of its own motion, should dismiss the plea of privilege and proceed as though it had never been filed. In effect, the same principles are employed by our Supreme Court in the disposition of Bachus v. Foster, Tex.Com.App., 122 S.W.2d 1058, the construction of a venue statute being there considered.
Upon the above reasons and authorities we believe the trial court erred in ordering the change of venue in the instant case. No venue question was involved. The trial court by virtue of Art. 4639a had exclusive jurisdiction to readjudicate under proper pleadings and evidence the issue of the custody of the minors.
The first pleading (called Plaintiff's Petition) filed in the instant case was given a distinct number and apparently treated as an independent suit. Regardless of that, it was sufficient and comprehensive in fact allegations to raise again the issue of proper custody of the minors in the cause or proceeding already pending in the trial court, and of which it was properly a part. Black v. Black, supra; Keith v. Keith, supra. In the Black case it was held [2 S.W.2d 332]: "While the appellee styled her pleading `Motion for Contempt and Custody of the Children,' and gave it the same number on the docket as the original cause, it was, nevertheless, an original petition for the care and custody of the children, on account of the changed facts and conditions arising since the rendering of the original judgment."
The Keith case likewise gives controlling effect to the fact allegations of the pleading as contradistinguished from its name.
For the reasons assigned the judgment of the trial court is reversed and the cause is remanded with direction to the trial court to dismiss the said plea of privilege. It is so ordered.